 Case 1:17-cr-00544-NGG Document 67 Filed 03/25/20 Page 1 of 7 PageID #: 741
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
AES:DCP/JPL/JMM/GMM                                271 Cadman Plaza East
F. #2017R01739                                     Brooklyn, New York 11201



                                                   March 25, 2020


By Email and ECF

The Honorable Nicholas G. Garaufis
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Michael Cohen, et al.
                       Criminal Docket No. 17-544 (NGG)

Dear Judge Garaufis:

               The government respectfully submits this letter in response to defendant
Michael Cohen’s motion for a modification of an imposed term of imprisonment, pursuant to
Title 18, United States Code, Section 3582(c)(1)(A)(ii), filed on March 24, 2020 (the
“motion” or “Def. Mot.”). The defendant seeks a reduction of nearly one-third of his three-
month sentence due to the COVID-19 pandemic. For the reasons set forth below, the
motion should be denied.

  I.   Background

                On November 19, 2019, the Court sentenced Mr. Cohen to three months
incarceration. At the defendant’s request, he was permitted to surrender to FCI Berlin in
Berlin, New Hampshire on January 29, 2020. He is serving his sentence in the minimum
security satellite camp at FCI Berlin and is scheduled to be released on April 27, 2020.
 II.   Applicable Law

                The statute upon which the defendant relies, 18 U.S.C. § 3582(c)(1)(A)(i) is
referred to as the “compassionate release” statute and permits a Court to modify an already
imposed sentence upon a showing of “extraordinary and compelling reasons.” See United
States v. Zullo, 09-CR-64, 2019 WL 7562406, at *1 (D. Vt. Sept. 23, 2019). Prior to the
enactment of the First Step Act of 2018, such a modification required a motion by the Bureau
of Prisons (“BOP”). Id. (citing Morales v. United States, 353 F. Supp. 2d 204 (D. Mass.
 Case 1:17-cr-00544-NGG Document 67 Filed 03/25/20 Page 2 of 7 PageID #: 742



2005)). The First Step Act of 2018 removes the requirement that BOP file the motion and
permits defendants to file motions pursuant to this section.1

               The United States Sentencing Guidelines (“U.S.S.G.” or the “Guidelines”) and
BOP policy have established clear criteria to aid in a court’s determination of when
compassionate release is appropriate pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). See U.S.S.G.
§ 1B1.13; see also BOP Program Statement 5050.50 (“Compassionate Release/Reduction in
Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g)”) (available at
https://www.bop.gov/policy/progstat/5050_050_EN.pdf). Both the Guidelines and the BOP
Program Statement primarily limit compassionate relief to cases of serious illness or
impairment, advanced age or a need to care for a child, spouse or registered partner. See id.;
see also United States v. Traynor, 04-CR-0582 (NGG), 2009 WL 368927, at *1 n.2
(E.D.N.Y. Feb. 13, 2009). As the Court recognized in Traynor, Congress noted that Section
3582(c)(1) “applies . . . to the unusual case in which the defendant’s circumstances are so
changed, such as by terminal illness, that it would be inequitable to continue the confinement
of the prisoner.” Id. at *1 (citing Senate Report No. 98–225, 98th Cong., 2d Sess., reprinted
in 1984 U.S.C.C.A.N. 3182, 3304).

III.   A Sentence Modification Is Not Warranted Under the Compassionate Release Statute

                The defendant seeks early release and termination of his sentence on two
grounds: first, that he is confined to a BOP facility that he asserts has a “confirmed case of
coronavirus” (Def. Mot. at 1) and second, that if he serves the full sentence ordered by the
Court “he will be unable to return to his family in England.” (Def. Mot. at 2). For the
reasons set forth below, neither of the defendant’s grounds meet the standard for
compassionate relief under 18 U.S.C. § 3582(c)(1)(A)(i) and his request should be denied.

           Conditions at the Defendant’s BOP Facility Do Not Provide a Basis to Grant
           Compassionate Release

               With regard to the defendant’s first argument for termination of his sentence,
the defendant’s claim that the BOP “confirmed that an employee at FCI Berlin who had been
in contact with inmates had tested positive for the coronavirus” is not accurate. (Def. Mot. at
1). The government has spoken with a staff member at FCI Berlin who informed the
government that no employee at FCI Berlin has tested positive for COVID-19. On March
19, 2020, the warden of FCI Berlin publicly stated that a former employee presented with
       1
                As the defendant notes, 18 U.S.C. § 3582(c)(1)(A) contains a requirement that
a defendant first request that the BOP make a motion for compassionate release and can only
bring a motion him or herself if the BOP does not act within 30 days. (See Def. Mot. at 1, n.
1). Given that the defendant is currently scheduled to be released in approximately 33 days,
the government agreed to waive that administrative notice period so the defendant could
bring his motion before the Court prior to the conclusion of his sentence. The government’s
agreement to waive that notice period should not be interpreted in any way to undercut its
position that the defendant’s motion should be denied.


                                               2
 Case 1:17-cr-00544-NGG Document 67 Filed 03/25/20 Page 3 of 7 PageID #: 743



flu-like symptoms in Colorado on March 16, 2020 and was directed to self-quarantine in an
abundance of caution, but was not tested and has not tested positive for COVID-19. That
employee last worked at FCI Berlin on March 6, 2020, nearly three weeks ago.
Nevertheless, in in an abundance of caution, all inmates and staff who came into contact with
the employee were screened for COVID-19 symptoms and were (and remain) symptom
free.2 See “North Conway doctor tests positive for coronavirus; former Berlin prison
employee in self-quarantine,” (last updated March 22, 2010) available at
https://www.unionleader.com/news/health/coronavirus/memorial-hospital-doctor-tests-
positive-for-covid/article_3e8410d9-165b-5da0-83ce-16024a120020.html). Notably, the
defendant was not among those screened because he did not have contact with that
employee. Finally, the BOP website contains a detailed COVID-19 response page that
includes updates on all BOP employees and inmates who have tested positive for COVID-19.
While three BOP staff members and three BOP inmates have tested positive for COVID-19,
none were at FCI Berlin.3 See BOP COVID-19 Status, available at
https://www.bop.gov/coronavirus/index.jsp.

                Moreover, even if the defendant’s facility did have a positive case of COVID-
19, it would not provide a compelling reason to release the defendant early. First, as the
defendant admits, he is not in a high-risk category for complications from COVID-19, as he
is neither of advanced age (he is currently 48 years old) nor has any underlying medical
conditions. Second, the BOP has implemented national measures to mitigate the spread of
COVID-19 within prisons. See Federal Bureau of Prisons COVID-19 Action Plan, available
at https://www.bop.gov/resources/news/20200313_covid-19.jsp. These measures, which
have been implemented at FCI Berlin, include the following:

        Suspension of all social and legal visits: Social visits and legal visits have been
         suspended for 30 days, with case-by-case accommodations for attorney visits and

       2
               FCI Berlin has two facilities on site: a minimum security satellite camp, where
the defendant is incarcerated, and a medium-security facility. The former employee who
self-quarantined in Colorado worked in the medium-security facility. FCI Berlin staff
informed the government that since February, staff members have been segregated to
minimize any potential spread between the two facilities. Accordingly, there is little risk the
defendant would have been exposed to COVID-19 even if the former employee was positive
for the virus.
       3
                The two articles cited by the defendant that refer to a confirmed positive test at
FCI Berlin are inaccurate and likely the result of miscommunication between reporters and
the BOP. Indeed, one of the articles cited by the defendant from the Nashua Telegraph,
contains second-hand information from a different publication and includes a quote from the
mayor of Berlin characterizing the positive test as a “rumor.” See
https://www.nashuatelegraph.com/news/nh-news-apwire/2020/03/19/federal-prison-staffer-
in-berlin-tests-positive-for-covid-19/. BOP staff, including at FCI Berlin, have confirmed
that there has not been a positive case at FCI Berlin among either staff or inmates.


                                                3
 Case 1:17-cr-00544-NGG Document 67 Filed 03/25/20 Page 4 of 7 PageID #: 744



           legal calls. Inmates will be provided additional inmate telephone minutes each
           month.

        Inmate movement: All inmate facility transfers have been suspended for 30 days,
         with exceptions permitted for forensic studies or medical or mental health
         treatment.

        Screening and testing of inmates: All newly-arriving BOP inmates are screened
         for COVID-19 exposure risk factors and symptoms. Inmates with exposure risk
         factors are quarantined. In addition, inmates exhibiting flu-like symptoms are
         isolated (either to single rooms or with other patients) and tested for COVID-19 in
         accordance with local health authority protocols.

        Modified Operations: The BOP is implementing modified operations nationally
         to maximize social distancing and limit group gatherings in BOP facilities, among
         other modifications specific to each facility.

While the BOP and the government recognize the seriousness of COVID-19, the risk of
potential exposure to COVID-19 in a BOP facility cannot alone form the basis to release a
prisoner who makes a motion for release, particularly in a case such as this one where the
defendant is not in a high-risk category.

                 Consequently, the defendant’s assertion that he is at a risk of contracting
COVID-19 at FCI Berlin does not provide an “extraordinary and compelling reason” to
modify his sentence. Not only does FCI Berlin not have a confirmed case of COVID-19, but
even if it did, it would not present a set of circumstances where “it would be inequitable to
continue the confinement of the prisoner.” See Traynor, 2009 WL 368927, at *1 n.2
(E.D.N.Y. Feb. 13, 2009). All prisoners at FCI Berlin, and in the BOP more broadly, are at
some risk of contracting COVID-19. This does not put the defendant, individually, in an
extraordinary and compelling situation and does not warrant a sentence modification.
Accordingly, the defendant’s argument that his confinement at FCI Berlin favors his release
should be rejected.

           The Defendant’s Desire to Be With His Family Does Not Provide a Reason to
           Grant Compassionate Release

                 The defendant’s second proffered “extraordinary and compelling” reason” for
a sentence modification is similarly unpersuasive. The defendant asserts that there is a
“strong possibility” that he may not be able to immediately return to his family in the United
Kingdom at the completion of his sentence on April 27, 2020. (Def. Mot. at 2). While it is
impossible to predict what, if any, travel restrictions will be in place at that time, there is
currently no prohibition by the United Kingdom of citizens returning home despite the global
reach of the pandemic. Indeed, the very article the defendant cites in support of his belief
that the United Kingdom may close its borders states that citizens “may not” be able to return
if travel restrictions are part in place that “they had not anticipated.” (Def. Mot. at 2). Such


                                               4
 Case 1:17-cr-00544-NGG Document 67 Filed 03/25/20 Page 5 of 7 PageID #: 745



speculative, “unanticipated” travel restrictions cannot provide the basis for the exceedingly
narrow form of compassionate release the defendant seeks.

                Furthermore, even if travel restrictions are in place when the defendant is
released, it does not provide the basis to grant the extraordinary relief of modifying his
sentence. While it is understandable that the defendant would prefer to be with his family in
the United Kingdom, that desire does not provide the compelling and unforeseen
circumstances to modify his sentence. Individuals around the world, federal inmates and
those at liberty alike, are each faced with unwanted and unanticipated constraints on family
relationships stemming from COVID-19. The defendant does not argue that any member of
his family is ill or that they will not be cared for if he is not present in the United Kingdom.
See BOP Program Statement 50.5050. The defendant’s wife is caring for his children, the
youngest of whom is twelve years old. Moreover, as the Court is aware, the defendant and
his family have considerable means and are not at subsistence risk if the defendant is not
present.

               Perhaps recognizing that his family circumstances do not meet the legal
threshold for compassionate release, the defendant suggests that he should be released
because he is a non-violent offender who has been deterred from two months in jail. (Def.
Mot at 3) (“There is no meaningful additional deterrent or retributive effect of a three-month
prison sentence compared to a two-month sentence.”). The government disagrees. The
defendant’s self-serving statements that he has already served enough time in prison to have
learned his lesson demonstrate, yet again, that the defendant believes the rules do not apply
to him. After very careful consideration, the Court ordered the defendant to serve a three-
month sentence of incarceration. The Court did not order the defendant to serve 60 days.
And while the COVID-19 pandemic is certainly a serious situation, it does not provide the
defendant with a particularized basis to leave jail early to be with his family. All prisoners,
regardless of sentence, crime committed or country of residence, would likely prefer to be
with their families at this time.

IV.    The Case Law Cited By the Defendant Does Not Support His Compassionate Release

               Finally, the case law cited by the defendant does not support any of the bases
the defendant relies on for a modification of his sentence. The defendant’s citation to
United States v. Huneeus, 19 CR 10117 (D. Mass. March 17, 2020), Order (ECF No. 642) at
1, is inapposite. Although much of the briefing in Huneeus is sealed, as the defendant
recognizes, the court’s order in that case makes plain that the sentence modification was due
to Huneeus’s health and status as a high-risk defendant, which the defendant admits he is not.
Moreover, Huneeus’s sentence was modified such that he was released two weeks early after
serving the rest of his five-month sentence – a very different proportion of his overall
sentence than the modification proposed here – and Huneeus served the remainder of that
time under home confinement, which is not something the defendant is proposing here. In
fact, the defendant asserts that he will immediately leave the country if released.




                                               5
 Case 1:17-cr-00544-NGG Document 67 Filed 03/25/20 Page 6 of 7 PageID #: 746



                The defendant’s citation to United States v. Barkman, 2020 U.S. Dist. Lexis
4526, 19 CR 52 (D. Nev. March 17, 2020), Order (ECF No. 21) at 2, 4 is similarly
inapplicable. In that case, the defendant’s surrender date was delayed for 30 days, with the
government’s consent because the defendant was scheduled to surrender to the jail to begin a
period of two days’ intermittent confinement as a condition of one year probationary
sentence that included 60 total days’ intermittent confinement following conviction of a fish
and wildlife misdemeanor. See Order (ECF No. 21, at pp. 9-10) (emphasis added); see also
16 USC §§ 1538(a)(1)(F) and 1540(b)(1). The argument for relief in Barkman was premised
on the theory that the defendant, as someone who has had regular contact with the outside
world, may unknowingly bring COVID-19 into the jail and infect the entire jail (because
symptoms may not present for 14 days). In addition, the facility to which the defendant was
set to surrender was unprepared to handle a COVID-19 case because, among other reasons,
the jail did not have an on-site hospital. See Emergency Motion to Temporarily Modify
Intermittent Confinement (ECF No. 20, at pp. 6, 8-10). Those circumstances are not present
here.

                Similarly, the defendant’s citation to cases where pre-trial defendants were
released on bail do not support his untenable position that all non-violent defendants should
be released from BOP facilities. Unlike this defendant, who is serving his sentence, the
incarceration of the defendants in those cases was governed the Bail Reform Act, and they
still had the presumption of innocence. Moreover, while temporarily reducing the prison
population, particularly of individuals in high-risk categories, might be advantageous in the
fight against COVID-19, it is not the only concern that the government or the court must
consider. Even in the cases cited by the defendant, the operation of the law and other
societal interests remain paramount. For example, in United States v. Raihan, 20-CR-68
(BMC) (JO) (E.D.N.Y. March 12, 2020), the day after the defendant in question was released
on bail, he violated his bond and was subsequently remanded by Magistrate Judge Lois
Bloom. COVID-19 does not provide a blanket rationale to release all prisoners from the
BOP, regardless of whether they are non-violent or first time offenders.

                                          *****




                                              6
 Case 1:17-cr-00544-NGG Document 67 Filed 03/25/20 Page 7 of 7 PageID #: 747



               For the reasons set forth above, the COVID-19 pandemic does not provide a
reason to grant the defendant’s compassionate release, and his motion for a modification of
his sentence should be denied.


                                                         Respectfully submitted,

       RICHARD P. DONOGHUE                               ROBERT ZINK
       United States Attorney                            Chief, Fraud Section
                                                         Criminal Division
                                                         U.S. Department of Justice

By:       /s/                                     By:       /s/
       David Pitluck                                     Gerald M. Moody, Jr.
       James McDonald                                    Trial Attorney
       Jonathan Lax                                      U.S. Department of Justice
       Assistant U.S. Attorneys                          (202) 616-4988
       (718) 254-6108

cc:    Defense Counsel (by e-mail and ECF)
       Clerk of Court (by ECF)




                                              7
